Citation Nr: 1037267	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-16 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome (IVDS) of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from May 1976 to August 1980.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the above claim.

In August 2007, the Veteran testified during a hearing at the RO 
before the undersigned.  A transcript of the hearing is of 
record.

In December 2007 and September 2009, the Board remanded the 
Veteran's case to the RO for further evidentiary development.  In 
June 2010, the RO awarded a separate 10 percent rating for left 
lower extremity radiculopathy.  The Veteran did not appeal this 
determination and the matter is not currently before the Board.  


FINDING OF FACT

The evidence of record is in equipoise as to whether the 
Veteran's service-connected lumbar spine disability is manifested 
by forward flexion to 30 degrees or less.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the schedular criteria 
for a 40 percent rating, but no more, for his service-connected 
lumbar spine disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 
5235-5243 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  By letters dated in January 2005, May 2006, January 
2008, and November and December 2009, the RO advised the Veteran 
of VA's notification and duty to assist obligations under the 
VCAA.  The claim was readjudicated in a June 2010 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's service treatment records and VA and non-
VA medical treatment records were obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  

As noted above, in September 2009, the Board remanded the 
Veteran's case to the RO for further development, which included, 
obtaining private medical records from Drs. McBride and Behrmann 
and any recent VA treatment records including private medical 
records and an MRI report that may have been entered into VISTA 
during a January 2008 visit to a VA outpatient clinic in Orlando, 
and obtaining a supplemental medical report from the examiner who 
performed a March 2009 VA orthopedic examination or scheduling 
him for a new VA examination.  There has been substantial 
compliance with this remand, as the Veteran was scheduled for a 
VA examination of his lumbar spine in January 2010.  Private 
medical records from Drs. McBride (dated in 2003) and Behrmann 
(dated to 2007) and recent VA treatment records, dated through 
June 2008, were also obtained.  The RO was unable to locate 
private records, including a MRI report, entered into VISTA in 
January 2008, according to a November 2009 memorandum regarding 
the formal finding of unavailability of those records.

The Veteran was afforded VA examinations in February and 
September 2005, March 2009, and January 2010, to assess the 
current severity and all manifestations of his service-connected 
lumbar spine disability.  The Board finds that these examination 
reports, particularly the January 2010 report, are adequate for 
rating purposes as the claims file was reviewed, the examiners 
reviewed the pertinent history, examined the Veteran and provided 
clinical findings and diagnoses from which the Board can reach a 
fair determination.  The records satisfy 38 C.F.R. § 3.326.  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.	Increased Rating

The Veteran seeks a rating in excess of 20 percent for his 
service-connected back disability.  In written statements in 
support of his claim, and during his August 2007 Board hearing, 
he said that he experienced constant back pain that affected his 
ability to work as an instructor.  The Veteran testified that he 
worked as a director for Marine School education, had not missed 
any work because of the back disability but, at home, was "down 
as much as possible" (see hearing transcript at pages 2-3).  He 
was an instructor but was unable to continue in that role due to 
his back and took a new position as director (Id. at 3.)  He took 
Darvocet and Advil, approximately six to eight a day, for some 
pain relief (Id. at 3-4).  The Veteran stated that he had 
constant, daily back pain that radiated into his left lower 
extremity (Id. at 7) and that his wife helped him dress by 
putting on his socks and tying his shoe laces (Id. at 5).  He 
indicated that his back disability affected his marital 
relationship and his ability to be intimate with his wife (Id. at 
9). 

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. §1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2009).  Inquiry must 
also be made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of movements, 
including pain on movement.  38 C.F.R. § 4.45 (2009).  The intent 
of the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling must 
be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, limitation 
of motion, weakness, excess fatigability, incoordination, and/or 
impaired ability to execute skilled movement smoothly, and pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are also 
related considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court has held that 38 C.F.R. § 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and just".  
38 C.F.R. § 4.6 (2009).  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

Historically, the record reflects that, in a March 1981 rating 
decision, the RO granted service connection and a 10 percent 
rating for mild IVDS.  In a September 1982 rating decision, the 
RO assigned a noncompensable evaluation to the Veteran's back 
disability but, in a February 1988 rating determination, a 10 
percent rating was reassigned for the service-connected IVDS.  A 
September 1992 rating decision awarded the currently assigned 20 
percent for the Veteran's spine disability.

In December 2004, the RO received the Veteran's current claim for 
an increased rating for his service-connected IVDS lumbar spine 
disability.

The current regulations under the general rating formula for 
rating spine disabilities, under 38 C.F.R. § 4.71a, provide the 
following rating criteria: a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 50 
percent evaluation is appropriate for unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 20 
percent evaluation is appropriate where there is forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.  These evaluations are for application with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  Id.  

Normal range of thoracolumbar motion encompasses flexion to 90 
degrees, and extension, bilateral lateral flexion, and bilateral 
rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2009).

An IVDS, under Diagnostic Code 5243, is to be evaluated either on 
the total duration of incapacitating episodes over the prior 12 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of any chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher rating.  A 20 percent 
evaluation is warranted for an intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the prior 12 months.  A 40 
percent evaluation is warranted for an intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the prior 12 
months.  If there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Note (1) to revised Diagnostic Code 5243 provides that, "an 
incapacitating episode" is a period of acute signs and symptoms 
due to an intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2) provides: When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using criteria for 
the most appropriate neurologic diagnostic code or codes.

Note (5) to revised Diagnostic Codes 5235-5343 provides that, for 
VA compensation purposes, unfavorable ankylosis is a condition in 
which the entire thoracolumbar spine, or the entire spine is 
"fixed in flexion or extension", and the ankylosis results in 
one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symtoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurological symtoms due to nerve 
root stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable ankylosis.

Private records dated in October 2003 show that the Veteran had 
forward flexion to only 40 degrees.  During his February 2005 VA 
examination, range of motion of the Veteran's lumbar spine was 
forward flexion to 80 degrees (passive and active) and to 60 
degrees with repetitions; extension was to 10 degrees (active and 
passive); left and right lateral flexion were to 20 degrees 
(active and passive); and left and right rotation was to 25, 25, 
and 20 (passive, active, and repetitive).  The examiner noted the 
Veteran's reports of pain on repetitive motion.  The Veteran 
reported his history of two back surgeries: a fusion in 1999 and 
insertion of pins and plates in 2001 that he said VA advised 
having removed.  He taught marine rebuilding equipment but hoped 
to change jobs to avoid standing that aggravated his back and 
rated his pain as 6 out of 10, that was normal, but escalated to 
a 9 or 10, particularly with standing.  His treatment included 
back injections that were no longer helpful and he did not use an 
assistive device to ambulate.  The Veteran reported flare ups, 
usually during cold weather, and said that his marital life was 
affected by his back pain.  

Further, neurological examination revealed no atrophy or other 
abnormal findings.  The clinical impression was degenerative and 
postoperative changes of disk bulges.  The VA examiner commented 
that, when leaving the examination room, the Veteran left the 
examination table with some hesitations, like guardedness, but 
walked in a firm and steady gait to the waiting room.  

During the March 2009 VA examination, range of motion of the 
Veteran's spine was flexion to "800" degrees, extension to 10 
degrees, right and left lateral flexion to each to 20 degrees, 
and left and right lateral rotation each to 30 degrees.  The 
Veteran reported constant back pain that radiated into his left 
leg and that he rated as a 4 to 7 out of 10.  He had severe 
weekly flare-ups that lasted up to a week and were precipitated 
by housework, bending, and lifting.  He denied having any 
incapacitating episodes or any limitation to walking and said he 
felt unstable due to pain.  

Objectively, the Veteran's posture and gait were normal.  There 
was no evidence of muscle spasm over the lower thoracic and upper 
lumbar spines and no atrophy.  Straight leg raising on the left 
was positive.  Motor function and sensory examination were normal 
in the lower extremities.  Thoracolumbar spine ankylosis was 
shown in part of the Veteran's thoracolumbar spine.  The position 
of his thoracolumbar spine was neutral and indications of 
unfavorable ankylosis were neurologic symptoms due to nerve root 
stretching.

When examined by VA in January 2010, range of motion of the 
Veteran's lumbar spine was flexion to 50 degrees, extension to 20 
degrees, left lateral flexion to 15 degrees, and right lateral 
flexion and left and right lateral rotation were all to 30 
degrees.  The Veteran exhibited objective evidence of pain on 
active motion and after repetitive motion but no additional 
limitations after repetitive range of motion.  During that 
examination, he complained of constant, moderate daily pain 
radiating into his left leg with fatigue and stiffness.  He had 
severe flare-ups weekly that lasted one to two weeks that were 
precipitated by lifting and caused loss of motion.  He took 
vacation days from work and rested during flare ups.  He denied 
any incapacitating episodes and walked with a cane but had no 
limitation to walking.  A physician had not prescribed bed rest 
for his back pain and his primary care physician prescribed his 
pain medication.  He worked full time as a teacher and lost no 
time from work during the last year.

Objectively, the Veteran's posture and gait were normal.  There 
was no tenderness, weakness, spasm or atrophy shown, but there 
was guarding and pain with motion of the lumbar spine.  Muscle 
tone was normal and sensory examination findings were also 
normal.  Laseque's sign was positive, bilaterally.  As noted 
above, thoracolumbar ankylosis was noted in part of the Veteran's 
thoracolumbar spine.  The VA examiner opined that the Veteran's 
IVDS had "significant" effects on his occupation that resulted 
his being assigned different duties due to decreased mobility and 
his difficulty with sitting.  It was also noted that the service-
connected back disability had severe effects with the Veteran's 
ability to do chores, shop, and exercise, and mild effects on his 
ability to dress.  The VA examiner commented that residuals 
included constant pain in the lumbar spine that was rated as a 7 
out 10 with minimal relief with Darvocet.  The Veteran also had 
intermittent left radicular leg pain that limited his walking 
when he had a flare up of left radicular leg pain.  It was also 
noted that the severity of his lumbar spine pain when he had a 
flare up was 10 out of 10. 

Upon review of the probative evidence of record, the Board is of 
the opinion that the evidence is in equipoise as to whether an 
increased rating is warranted.  As such, the Board will accord 
the Veteran the benefit of the doubt and find that a 40 percent 
rating is warranted for the orthopedic manifestations of his 
service-connected IVDS.  

The private and VA treatment records show varying degrees of 
forward flexion, i.e., 40 degrees in October 2003, 60 degrees in 
February and September 2005, and 80 degrees in  March 2009 and 
January 2010, with objective evidence of pain on motion.  The 
Veteran complained of constant daily pain with weekly flare-ups.  
The January 2010 VA examiner stated that the Veteran's range of 
motion can vary depending upon whether or not his pain medication 
helps.  It was noted that his residuals include constant pain 
which is 7 out of 10 with minimal relief from medication.  Given 
these findings, and with consideration of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds 
that the Veteran's low back disorder approximates the criteria 
for a 40 percent rating under Diagnostic Code 5237.  

However, the preponderance of the evidence is against entitlement 
to a rating in excess of 40 percent.  There is no evidence to 
support a finding that the Veteran has unfavorable ankylosis of 
the entire thoracolumbar spine so as to warrant a 50 percent 
evaluation under the regulations currently in effect.  Ankylosis, 
whether favorable or unfavorable, involves fixation of the spine.  
Ankylosis is the immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  See also Note 5, supra. 

Notably, in January 2010 the VA examiner (when asked to clarify 
earlier findings from March 2009) stated that the Veteran had 
ankylosis of part of the thoracolumbar spine, in neutral 
position.  This ankylosis was described as unfavorable because of 
neurologic symptoms due to nerve root stretching.  The examiner 
explained that the ankylosis was based on the Veteran's two prior 
surgeries which required posterior fusion and instrumentation of 
the L4-L5 level.  As the Veteran's ankylosis involves only part 
of his lumbar spine, that is at the L4-L5 level, unfavorable 
ankylosis of the entire thoracolumbar spine is not shown so as to 
warrant a 50 percent rating.  Nor is there objective evidence of 
any incapacitating episodes due to the thoracic and lumbar spine 
disability so as to warrant a higher rating under Diagnostic Code 
5243.  In fact, the Veteran expressly denied having any 
incapacitating episodes during the January 2010 VA medical 
examination.

In September 2005, a VA examiner found no sensory or motor 
impairment in the Veteran's lower extremities, but some mild 
sensory deficit in the left lateral buttock secondary to his 
previous surgery was reported.  That examiner said his back pain 
interfered with daily activities during flare-ups as he was 
unable to do much.  To the extent that the VA examiners, in most 
recently in January 2010, reported finding of radiating pain into 
the Veteran's left leg, as noted above, in a June 2010 rating 
decision, the RO granted service connection and a separate 10 
percent rating for left lower extremity radiculopathy.  The 
Veteran has not appealed that determination.

In sum, resolving doubt in the Veteran's favor, the Board 
concludes that a 40 percent rating, but no higher, is warranted 
for his service-connected IVDS, since he filed his claim for an 
increased rating in December 2004.  The benefit of the doubt has 
been resolved in his favor to this limited extent.  38 U.S.C.A. § 
5107(b).

The Board has also considered whether the Veteran's IVDS 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for a greater evaluation for additional or more severe symptoms; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The current schedular criteria adequately compensate the Veteran 
for the current level of disability and symptomatology of his 
IVDS disorder.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

A 40 percent rating, but no more, is granted for the Veteran's 
service-connected IVDS of the lumbar spine, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


